Citation Nr: 1809519	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  13-35 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

Whether new and material evidence has been received to reopen the claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from December 1978 to March 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in August 2016.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.   Unappealed March 1982, June 2008 and April 2010 rating decisions, the Veteran's claims for service connection for psychiatric disability were denied as the evidence failed to show the disability was incurred in service.  .

2.  The evidence submitted since April 2010, pertinent to the claim for service connection for an acquired psychiatric disorder, includes treatment records reflecting the on-going presence of psychiatric disability, and the Veteran's statements repeating his long standing contention.  

3.  The evidence submitted since April 2010 is cumulative and redundant, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.   The March 1982, June 2006, and April 2010 rating decisions denying the claim for service connection for an acquired psychiatric disorder are final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156, 20.1103 (2017).

2.   The evidence received since the April 2010 rating decision is not new and material, and the Veteran's claim for service connection for an acquired psychiatric disorder is not reopened.  38 U.S.C. §§ 5108, 7105; 38 C.F.R. § 3.156(a).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

New and Material Evidence

By way of a March 1982 rating decision, the RO denied service connection for a "nervous condition," which the Board has construed as a service connection claim for an acquired psychiatric disorder.  This decision was not appealed, it is considered final.  See 38 U.S.C. § 7105; see also 38 C.F.R. §§ 3.160, 20.302, 20.1103.  

The Veteran sought to reopen his claim in May 2006.  By a June 2006 rating decision, the RO again denied the claim noting there continued to be no evidence that he had a mental health condition in service to link his conditions to service.  In April 2007, the Veteran submitted a statement indicating "I would like to appeal the decision for nervous condition to include post traumatic stress disorder."  The RO then issued a statement of the case (SOC) in October 2007.  The Veteran did not perfect an appeal and therefore the June 2006 rating decision became final.  [Although there was some confusion as to whether the Veteran had been sent an  SOC, as noted by an October 2009 Board Remand to have the RO issue that document; the RO established the SOC had been issued and as the Veteran did not file a timely appeal, his June 2006 rating decision became final.] 

In November 2009, the filed a request to reopen his previously denied claim of service connection for an acquired psychiatric disorder.  In April 2010, the RO denied this claim as the evidence failed to show that the Veteran's various psychiatric diagnoses were related to service.  The Veteran did not appeal the decision and it became final.  

In August 2011, the Veteran filed to reopen his claim, and this appeal ensued.  

To reopen and review a claim that has been previously denied, new and material evidence must be submitted by or on behalf of a claimant.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  Kent v. Nicholson, 20 Vet. App. 1, 10 (2006); see Bostain v. West, 11 Vet .App. 124, 127 (1998) (noting that the "last final disallowance" of a claim was the denial of a request to reopen).

"New" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

New and material evidence is not required "as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).  "[T]he phrase 'raise a reasonable possibility of substantiating the claim' does not create a third element for new and material evidence."  Id. at 117.  Rather, it is simply "a component of the question of what is new and material evidence," and should be informed by the question of whether the evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade, 24 Vet. App. at 117-18.

The provisions of 38 U.S.C. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  For purposes of the "new and material" analysis, the credibility of the evidence is presumed unless it is "inherently false or untrue" or "patently incredible."  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

As noted, the Veteran's claim for service connection for an acquired psychiatric disorder was last denied in April 2010.  Since April 2010, the Veteran has submitted various records related to him being treated for a psychiatric condition, showing the on-going presence of the claimed disability.  In addition, it is observed the RO attempted to verify events claimed by the Veteran by contacting the Naval Criminal Investigative Service.  [In this regard, the RO attempted to verify whether the Veteran was a victim of physical and mental abuse while stationed at Basic Training between 1978 and 1979.  The NCIS indicated that a thorough search of all investigative files had been conducted and there were no records indicating an investigation referencing the Veteran as a victim.]  Further, the Veteran recounted his contentions to the undersigned Veterans Law Judge at his Board hearing.  

The various treatment records, as well as the NCIS report, are cumulative and redundant of the evidence of record at the time of the last prior final denial.  That is, the records when considered alone, or taken with the other evidence of record, do not raise a reasonable possibility of substantiating the claim and would not trigger VA's duty to assist.  Essentially, the Veteran has only submitted evidence of a current psychiatric disability; he has provided no new evidence regarding an in-service injury or medical evidence that relates his psychiatric disabilities to service.  Indeed, for his part, the Veteran simply repeats his long standing contentions he was physically and mentally abused in service as to produce a psychiatric disorder.  

In these circumstances, no new and material evidence has been submitted, and the claim is not reopened.


ORDER

New and material evidence not having been received, the Veteran's application to reopen the claim for entitlement to service connection for an acquired psychiatric disorder is denied.




____________________________________________
M. E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals








Department of Veterans Affairs


